Name: Commission Regulation (EC) No 1505/96 of 29 July 1996 amending Regulation (EC) No 1484/95 laying down detailed rules for implementing the system of additional import duties and fixing additional import duties in the poultrymeat and egg sectors and for egg albumin
 Type: Regulation
 Subject Matter: foodstuff;  prices;  trade;  animal product;  tariff policy
 Date Published: nan

 Avis juridique important|31996R1505Commission Regulation (EC) No 1505/96 of 29 July 1996 amending Regulation (EC) No 1484/95 laying down detailed rules for implementing the system of additional import duties and fixing additional import duties in the poultrymeat and egg sectors and for egg albumin Official Journal L 189 , 30/07/1996 P. 0079 - 0079COMMISSION REGULATION (EC) No 1505/96 of 29 July 1996 amending Regulation (EC) No 1484/95 laying down detailed rules for implementing the system of additional import duties and fixing additional import duties in the poultrymeat and egg sectors and for egg albumin THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (1), as last amended by Regulation (EC) No 2916/95 (2), and in particular Article 5 (4) thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as last amended by Regulation (EC) No 2916/95, and in particular Article 5 (4) thereof,Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (4), as last amended by Regulation (EC) No 2916/95, and in particular Article 3 (4) thereof,Whereas Commission Regulation (EC) No 1484/95 (5), as last amended by Regulation (EC) No 1385/96 (6), fixes detailed rules for implementing the system of additional import duties and fixes additional import duties in the poultrymeat and egg sectors and for egg albumin;Whereas Commission Regulation (EC) No 1251/96 (7), has opened new tariff quotas for certain products in the poultrymeat sector in the context of the World Trade Organization; whereas additional duties may not be imposed on products imported within these tariff quotas;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 Article 6 of Regulation (EC) No 1484/95 is hereby replaced by the following text:'Article 6The additional duties laid down in Annex I shall not apply to imports in the framework of Commission Regulations (EC) No 1431/94 (*), (EC) No 1474/95 (**) and (EC) No 1251/96 (***).(*) OJ No L 156, 23. 6. 1994, p. 9.(**) OJ No L 145, 29. 6. 1995, p. 19.(***) OJ No L 161, 29. 6. 1996, p. 136.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 282, 1. 11. 1975, p. 49.(2) OJ No L 305, 19. 12. 1995, p. 49.(3) OJ No L 282, 1. 11. 1975, p. 77.(4) OJ No L 282, 1. 11. 1975, p. 104.(5) OJ No L 145, 29. 6. 1995, p. 47.(6) OJ No L 179, 18. 7. 1996, p. 29.(7) OJ No L 161, 29. 6. 1996, p. 136.